Citation Nr: 0835562	
Decision Date: 10/16/08    Archive Date: 10/27/08

DOCKET NO.  08-16 087	)	DATE
	)
	)


THE ISSUE

Whether the January 30, 1996, Board of Veterans' Appeals 
(Board) decision denying service connection for post-
traumatic stress disorder (PTSD) should be revised or 
reversed on the basis of clear and unmistakable error (CUE).

(The veteran's claim for an effective date prior to December 
14, 1998, for the grant of service connection for PTSD is the 
subject of a separate decision by the Board.)


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel





INTRODUCTION

The veteran, who is the moving party who has filed the motion 
in this case, served on active duty from December 1967 to 
September 1973.  

The veteran filed a statement in March 2005 which has been 
accepted as a motion to revise or reverse, based on CUE, a 
January 30, 1996, Board decision denying his claim of 
entitlement to service connection for PTSD.  38 U.S.C.A. 
§§ 5109A, 7111 (West 2002); 38 C.F.R. §§ 20.1400, 20.1403 
(2007).


FINDINGS OF FACT

1.  The veteran's claim for service connection for PTSD was 
denied in a January 30, 1996, Board decision because a 
verified stressor was unsubstantiated, and the denial of the 
claim represented a reasonable application of the law to the 
facts as they were known at that time.

2.  There is no error of fact or law in the Board's January 
30, 1996, decision, that, when called to the attention of 
later reviewers, compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  


CONCLUSION OF LAW

Clear and unmistakable error in the Board's January 1996 
decision that denied service connection for PTSD has not been 
established.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. 
§ 20.1403 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 
2002); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In August 2001, VA issued regulations to implement 
the VCAA. 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2007).

VCAA is not applicable to requests for revision of a final 
decision based on CUE because that matter involves an inquiry 
based upon the evidence of record at the time of the 
decision, not based upon the development of new evidence.  
Parker v. Principi, 15 Vet. App. 407, 412 (2002); Livesay v. 
Principi, 15 Vet. App. 165, 178-79 (2001); VAOPGCPREC 12-2001 
at para. 7 (July 6, 2001) (VA does not have "a duty to 
develop" in a CUE case because "there is nothing further 
that could be developed"); see also Livesay v. Principi, 14 
Vet. App. 324, 326 (2001) (Ivers, J., concurring) (noting 
that, during oral argument in Holiday v. Principi, 14 Vet. 
App. 280 (2001), counsel for VA made ill-advised concessions 
with respect to the broad applicability of VCAA).

Analysis

The veteran and his representative contend that the January 
1996 Board decision, which denied service connection for 
PTSD, should be revised or reversed because of CUE.  
Specifically, the veteran essentially asserts that the 
January 1996 Board decision applied the wrong criteria in 
assessing whether his alleged stressors supported a diagnosis 
of PTSD.  The veteran's representative contends that the 
January 1996 Board decision overlooked evidence that verified 
and substantiated his alleged stressors.  The veteran also 
asserts that VA failed to provide the VA examiner with copies 
of his service medical records that would have indicated that 
the veteran had been treated for PTSD symptoms in service.
The provisions of 38 C.F.R. § 20.1403, set forth what 
constitutes CUE and what does not.  Generally, clear and 
unmistakable error (CUE) is a very specific and rare kind of 
error.  It is the kind of error, of fact or of law, that when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.

To warrant revision of a Board decision on the grounds of 
CUE, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be clear and 
unmistakable.  38 C.F.R. § 20.1403(c).

Generally, review for clear and unmistakable error in a prior 
Board decision must be based on the record and the law that 
existed when that decision was made.  

Rule 1403 offers the following examples of situations that 
are not CUE.  (1) Changed diagnosis.  A new medical diagnosis 
that "corrects" an earlier diagnosis considered in a Board 
decision.  (2) Duty to assist.  The Secretary's failure to 
fulfill the duty to assist.  (3) Evaluation of evidence.  A 
disagreement as to how the facts were weighed or evaluated.  
38 C.F.R. § 20.1403(d).

Moreover, CUE does not include the otherwise correct 
application of a statute or regulation where, subsequent to 
the Board decision challenged, there has been a change in the 
interpretation of the statute or regulation.  38 C.F.R. 
§ 20.1403(e).

38 C.F.R. § 20.1403. (Authority: 38 U.S.C.A. § 501(a), 7111).

A motion alleging CUE in a prior Board decision must set 
forth clearly and specifically the alleged CUE, or errors of 
fact or law in the Board decision, the legal or factual basis 
for such allegations, and why the result would have been 
different but for the alleged error.  38 C.F.R. § 20.1404(b).
"Clear and unmistakable error is an administrative failure 
to apply the correct statutory and regulatory provisions to 
the correct and relevant facts; it is not mere 
misinterpretation of facts."  Oppenheimer v. Derwinski, 1 
Vet. App. 370, 372 (1991).  Clear and unmistakable errors 
"are errors that are undebatable, so that it can be said 
that reasonable minds could only conclude that the original 
decision was fatally flawed at the time it was made."  
Russell, 3 Vet. App. 310 (1992).  A disagreement with how 
facts were evaluated is inadequate to raise the claim of CUE.  
Luallen v. Brown, 8 Vet. App. 92, 95 (1995).

The Board acknowledges the veteran and his representative's 
assertions, but for the reasons explained below, finds that 
the correct facts, as they were known at that time, were 
before the Board at the time of the January 1996 decision, 
and that the Board correctly applied the statutory and 
regulatory provisions in existence at that time such that the 
outcome of the claim would not have been manifestly different 
but for the error.

According to the law in effect in January 1996, service 
connection for PTSD required medical evidence establishing a 
clear diagnosis of the condition, credible supporting 
evidence that the claimed in-service stressor actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  If the claimed stressor was related to combat, 
service department evidence that the veteran engaged in 
combat would be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1995).  If the veteran did 
not engage in combat his lay testimony by itself, was not 
sufficient to establish the occurrence of the alleged 
stressor.  Zarycki v. Brown, 6 Vet. App. 91 (1993).

A review of the January 1996 Board decision shows that the 
veteran's claim was not denied, as he alleges, because the 
Board found that his claimed stressors were not "outside 
normal human experience."  He also appears to argue that, in 
finding that his claimed stressors were not "outside normal 
human experience", the January 1996 Board was incorrectly 
referring to diagnostic criteria for a stressor from the 
revised third edition of the Diagnostic and Statistical 
Manual of Mental Disorders (DSM-III-R), rather than the 
fourth edition to that Manual (DSM-IV).  See, generally, 
Cohen v. Brown, 10 Vet. App. 128, 139 (1997).

With regard to these contentions, the Board notes first the 
January 1996 Board denied the veteran's claim on the basis 
that a verified stressor in service had not been 
substantiated.  See January 1996 Board decision at 4, 17.  
The decision made no reference to either edition of the DSM 
or to the diagnostic criteria regarding a stressor in the 
DSM-III-R which described a stressor as an "event that is 
outside the range of usual human experience and that would be 
markedly distressing to almost anyone..."  See Cohen, 20 Vet. 
App. at 141.  Therefore, this aspect of his argument will not 
be addressed.  However, the Board notes that VA did not 
incorporate the provisions of DSM-IV into its regulations 
until November 1996, after the January 1996 Board decision 
was issued. 

Likewise, as noted above, the appeal cannot be allowed on the 
basis that there was a failure in the duty to assist.  
Moreover, there has been no showing that the correct facts, 
as they were known at the time, were not before the 
adjudicator or that the statutory or regulatory provisions 
extant at the time were incorrectly applied.  Russell, supra.

The remainder of the veteran's contentions involve whether 
the evidence of record in 1996 substantiated his alleged 
stressors.  His representative specifically notes that 
several official documents of record at the time of the 
January 1996 decision clearly indicate that the ship the 
veteran was assigned to engaged in mine sweeping and recovery 
of downed helicopters as alleged by the veteran.  This 
argument reflects a disagreement with how the Board weighed 
the evidence in the record at the time of its 1996 decision.  
Specifically, the 1996 Board decision noted the veteran's 
service medical records revealed initial psychiatric 
evaluation in 1971 for suicidal ideation related to domestic 
problems and subsequent problems.  The decision further noted 
that the veteran was initially diagnosed with PTSD as early 
as 1991.  The January 1996 decision also outlined the 
veteran's specific recollections of his alleged stressors and 
independent evidence regarding the actions of two ships the 
veteran was assigned to during his service in Vietnam.  The 
Board's 1996 decision also noted that the veteran was not 
awarded any medals for combat and that his occupational 
specialty was radar man.  The Board found the veteran's 
history of his stressors inconsistent and therefore lacking 
credibility and also found that while the ship reports 
indicated that the helicopters and bodies of crewman were 
recovered, there was no indication that the veteran was 
linked to the incident.  As noted above, the specific CUE 
allegation must assert more than mere disagreement with how 
the facts of the case were weighted or evaluated.  To present 
a valid claim of CUE, the veteran and his representative 
cannot simply request that the Board reweigh or reevaluate 
the evidence.  See Crippen v. Brown, 9 Vet. App. 412 (1996).  

The record does not reveal any kind of error of fact or law 
in the January 30, 1996, Board decision that, when called to 
the attention of later reviewers, would compel the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  The criteria for a finding of CUE have not been met, 
and the motion must be denied.


ORDER

The motion for revision or reversal of the January 30, 1996, 
decision on the basis of CUE is denied.


                       
____________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



